

114 S3526 IS: Louis L. Redding Fair, Accurate, Secure, and Timely Voting Act of 2016
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3526IN THE SENATE OF THE UNITED STATESDecember 8, 2016Mr. Coons (for himself, Mr. Warner, Mr. Whitehouse, Mr. Blumenthal, Mr. Durbin, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo provide incentives for States to invest in practices and technology that are designed to
			 expedite voting at the polls and to simplify voter registration. 
	
		1.Short
 titleThis Act may be cited as the Louis L. Redding Fair, Accurate, Secure, and Timely Voting Act of 2016 or the FAST Voting Act of 2016.
		2.Incentives for
			 States to invest in practices and technology that are designed to expedite
			 voting at the polls and simplify voter registration
 (a)PurposesThe purposes of this section are to— (1)provide incentives for States to invest in practices and technology that are designed to expedite voting at the polls; and
 (2)provide incentives for States to simplify voter registration.
				(b)Reservation of
 fundsFrom the amount made available to carry out this section for a fiscal year, the Attorney General may reserve not more than 10 percent of such amount to carry out activities related to—
 (1)technical assistance; and
 (2)outreach and dissemination.
				(c)Program
			 authorized
				(1)In
 generalFrom the amounts made available under subsection (h) for a fiscal year and not reserved under subsection (b), the Attorney General shall award grants, on a competitive basis, to States in accordance with subsection (d)(2), to enable the States to carry out the purposes of this section.
				(2)Number of
 grantsA State may not receive more than 1 grant under this section per grant period.
				(3)Duration of
			 grants
					(A)In
 generalA grant under this section shall be awarded for a period of not more than 4 years.
					(B)Continuation of
 grantsA State that is awarded a grant under this section shall not receive grant funds under this section for the second or any subsequent year of the grant unless the State demonstrates to the Attorney General, at such time and in such manner as determined by the Attorney General, that the State is—
 (i)making progress in implementing the plan under subsection (d)(1)(C) at a rate that the Attorney General determines will result in the State fully implementing such plan during the remainder of the grant period; or
 (ii)making progress against the performance measures set forth in subsection (e) at a rate that the Attorney General determines will result in the State reaching its targets and achieving the objectives of the grant during the remainder of the grant period.
						(d)Applications
 (1)ApplicationsEach State that desires to receive a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require. At a minimum, each such application shall include—
 (A)documentation of the applicant’s record, as applicable—
 (i)in providing various voter registration opportunities;
 (ii)in providing early voting;
 (iii)in providing absentee voting;
 (iv)in providing assistance to voters who do not speak English as a primary language;
 (v)in providing assistance to voters with disabilities;
 (vi)in providing effective access to voting for members of the armed services;
 (vii)in providing formal training of election officials;
 (viii)in auditing or otherwise documenting waiting times at polling stations;
 (ix)in allocating polling locations, equipment, and staff to match population distribution;
 (x)in responding to voting irregularities and concerns raised at polling stations;
 (xi)in creating and adhering to contingency voting plans in the event of a natural or other disaster; and
 (xii)with respect to any other performance measure described in subsection (e) that is not included in clauses (i) through (xi);
 (B)evidence of conditions of innovation and reform that the applicant has established and the applicant's proposed plan for implementing additional conditions for innovation and reform, including—
 (i)a description of how the applicant has identified and eliminated ineffective practices in the past and the applicant's plan for doing so in the future;
 (ii)a description of how the applicant has identified and promoted effective practices in the past and the applicant's plan for doing so in the future; and
 (iii)steps the applicant has taken and will take to eliminate statutory, regulatory, procedural, or other barriers and to facilitate the full implementation of the proposed plan under this subparagraph;
 (C)a comprehensive and coherent plan for using funds under this section, and other Federal, State, and local funds, to improve the applicant’s performance on the measures described in subsection (e), consistent with criteria set forth by the Attorney General, including how the applicant will, if applicable—
 (i)provide flexible registration opportunities, including online and same-day registration and registration updating;
 (ii)provide early voting, at a minimum of 9 of the 10 calendar days preceding an election, at sufficient and flexible hours;
 (iii)provide absentee voting, including no-excuse absentee voting;
 (iv)provide assistance to voters who do not speak English as a primary language;
 (v)provide assistance to voters with disabilities, including visual impairment;
 (vi)provide effective access to voting for members of the armed services;
 (vii)provide formal training of election officials, including State and county administrators and volunteers;
 (viii)audit and reduce waiting times at polling stations;
 (ix)allocate polling locations, equipment, and staff to match population distribution;
 (x)respond to any reports of voting irregularities or concerns raised at the polling station;
 (xi)create contingency voting plans in the event of a natural or other disaster; and
 (xii)improve the wait times at the persistently poorest performing polling stations within the jurisdiction of the applicant;
 (D)evidence of collaboration between the State, local election officials, and other stakeholders, in developing the plan described in subparagraph (C), including evidence of the commitment and capacity to implement the plan;
 (E)the applicant’s annual performance measures and targets, consistent with the requirements of subsection (e); and
 (F)a description of the applicant’s plan to conduct a rigorous evaluation of the effectiveness of activities carried out with funds under this section.
					(2)Criteria for
			 evaluating applications
					(A)Award
 basisThe Attorney General shall award grants under this section on a competitive basis, based on the quality of the applications submitted under paragraph (1), including—
 (i)each applicant’s record in the areas described in paragraph (1)(A);
 (ii)each applicant’s record of, and commitment to, establishing conditions for innovation and reform, as described in paragraph (1)(B);
 (iii)the quality and likelihood of success of each applicant’s plan described in paragraph (1)(C) in showing improvement in the areas described in paragraph (1)(A), including each applicant’s capacity to implement the plan and evidence of collaboration as described in paragraph (1)(D); and
 (iv)each applicant’s evaluation plan as described in paragraph (1)(F).
 (B)ExplanationThe Attorney General shall publish an explanation of how the application review process under this paragraph will ensure an equitable and objective evaluation based on the criteria described in subparagraph (A).
					(e)Performance
 measuresEach State receiving a grant under this section shall establish performance measures and targets, approved by the Attorney General, for the programs and activities carried out under this section. These measures shall, at a minimum, track the State’s progress—
 (1)in implementing its plan described in subsection (d)(1)(C);
 (2)in expediting voting at the polls or simplifying voter registration, as applicable; and
 (3)on any other measures identified by the Attorney General.
				(f)Uses of
 fundsEach State that receives a grant under this section shall use the grant funds for any purpose included in the State's plan under subsection (d)(1)(C).
 (g)ReportingA State that receives a grant under this section shall submit to the Attorney General, at such time and in such manner as the Attorney General may require, an annual report including—
 (1)data on the State’s progress in achieving the targets for the performance measures established under subsection (e);
 (2)a description of the challenges the State has faced in implementing its program and how it has addressed or plans to address those challenges; and
 (3)findings from the evaluation plan as described in subsection (d)(1)(F).
				(h)Authorization of
 appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.